DETAILED ACTION
Status of Claims
 	Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continuation Application Contains New Matter
Relative to the Prior-Filed Application
  	In the Application Data Sheet (ADS) filed on March 27, 2020, applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. MPEP § 211.05(B).  Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:  FIG. 1: “assembly optimization program 108”; FIG. 4: “analyze trusses and members” 402, “compile roof truss panel arrangement for shipping” 404, “generate shipping organization and placement” 406 and “generate illustrations of assemblies” 408; FIGS. 5-8 are all completely new; paragraphs [0003]-[0006], [0008]-[0010], [0015]-[0026], [0056]-[0058], [0070], and [0072]-[0081] are either entirely new or amended to include new matter not found in the prior-filed application.
 Drawings
 	The drawings were received on March 27, 2020.  These drawings are acceptable.
Claim Objections
 	Claim 1 is objected to because of the following informalities: 
“the coordinates” (line 4) lacks proper antecedent basis.
“the assembly of the roof trusses” (line 6) lacks proper antecedent basis.
the meanings of “the assembly of the roof trusses” (lines 6-7), “the assembly of the roof truss” (lines 8-9), “an assembly of the roof truss” (line 10), “the assembly” (lines 10-11), “the assembly” (line 13), “the assembly” (line 15), and “the manipulated assembly” (line 15, lines 17-18 and lines 18-19) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the roof truss(es)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the roof truss(es)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ). Clarification and/or correction is necessary.
“the roof truss” (lines 8-9) lacks proper antecedent basis.
“an assembly of the roof truss” (line 10) lacks proper antecedent basis since “the assembly of the roof truss” is previously recited in lines 8-9.
lines 10-11 recite, “formulating, by at least one processor, an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof truss”; however, it is unclear how the assembly of the roof truss can be formulated if the assembly is a predetermined organization of the roof trusses (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “manipulating, by the at least one processor, the assembly” (line 15) refers to manipulating “the assembly of the roof trusses” (lines 6-7) or manipulating “an assembly of the roof truss” (line 10).  An assembly of roof trusses is different than an assembly of a roof truss, one being an assembly of multiple roof trusses the other being an assembly of the members forming a roof truss (perhaps referring to “a set of roof truss members” recited in line 9?).  Clarification is required.
“the limitations” (line 14) lacks proper antecedent basis (i.e., since line 13 recites “a set of limitations”, there is only proper antecedent basis for “the set of limitations”).
“the shipping vessel” (line 14) lacks proper antecedent basis.
 “the limitations of the shipping vessel” (line 16) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 2 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 3) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 3 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” (line 2 and lines 2-3) is referring to “the assembly of the roof trusses” (lines 6-7 of claim 1) or “an assembly of the roof truss” (line 10 of claim 1).   Clarification and/or appropriate correction is required.
	Claim 4 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” (line 2) is referring to “the assembly of the roof trusses” (lines 6-7 of claim 1) or “an assembly of the roof truss” (line 10 of claim 1).   Clarification and/or appropriate correction is required.
	Claim 5 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “roof truss members” (line 9 of claim 1) or “reinforcement members” (line 2 of claim 4 and/or line 2 of claim 5).
Appropriate correction is required.
	Claim 7 is objected to because of the following informalities:  
“the simulation” (line 2) lacks proper antecedent basis.  Also, it is unclear what “the simulation” simulates.  Clarification is required.
“the assembly process” (line 4) lacks proper antecedent basis.
claim 7 does not end with a period (“.”).  Each claim must end with a period.
Appropriate correction is required.
	Claim 8 is objected to because of the following informalities: 
“one or more computer non-transitory readable storage media” (in both line 3 and in line 4) is improper, and its meaning is unclear (“one or more non-transitory computer-readable storage media” would be proper).
“a set of roof trusses” (line 6) lacks proper antecedent basis since “a set of roof trusses” is previously recited in line 1.
“the coordinates” (line 8) lacks proper antecedent basis.
“the assembly of the roof trusses” (lines 10-11) lacks proper antecedent basis.
the meaning(s) of “the assembly of the roof trusses” (lines 10-11), “the assembly of the roof truss” (line 12), “an assembly of the roof truss” (line 14), “the assembly” (line 14), “the assembly” (line 17), “the assembly” (line 19), and “the manipulated assembly” (line 19, line 21 and line 22) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the roof truss(es)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the roof truss(es)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ). Clarification is necessary.
“the roof truss” (line 12) lacks proper antecedent basis.
“an assembly of the roof truss” (line 14) lacks proper antecedent basis since “the assembly of the roof trusses” is previously recited in lines 6-7.
lines 14-15 recite, “program instructions to formulate, by at least one processor, an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses”; however, it is unclear how the assembly of the roof truss can be formulated if the assembly is a predetermined organization of the roof truss es (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “to manipulate the assembly” (line 19) refers to manipulating “an assembly” (line 1), manipulating “the assembly of the roof trusses” (lines 10-11) or manipulating “an assembly of the roof truss” (line 14).  An assembly of roof trusses is different than an assembly of a roof truss, one being an assembly of multiple roof trusses, the other being an assembly of the members forming a roof truss (perhaps referring to “a set of roof truss members” recited in line 9?).  Clarification is required.
“the shipping vessel” (line 18) lacks proper antecedent basis.
 “the limitations of the shipping vessel” (line 20) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 9 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 3) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 10 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” is referring to “the assembly of the roof trusses” (lines 10-11 of claim 8) or “the assembly of the roof truss” (line 12 of claim 8).   Clarification and/or appropriate correction is required.
	Claim 12 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 13 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “roof truss members” (line 13 of claim 8) or “reinforcement members” (line 2 of claim 11 and/or line 2 of claim 12).
Appropriate correction is required.
	Claim 14 is objected to because of the following informalities:  
“the simulation” (line 2) lacks proper antecedent basis.  
“the assembly process” (line 4) lacks proper antecedent basis.
claim 14 does not end with a period (“.”); each claim must end with a period.
Appropriate correction is required.
	Claim 15 is objected to because of the following informalities: 
“one or more computer non-transitory readable storage media” (line 3 and lines 4-5) is improper, and its meaning is unclear (“one or more non-transitory computer-readable storage media” would be proper).
“a set of roof trusses” (line 7) lacks proper antecedent basis since “a set of roof trusses” is previously recited in line 1.
“the coordinates” (line 9) lacks proper antecedent basis.
“the assembly of the roof trusses” (line 10) lacks proper antecedent basis.
the meanings of “the assembly of the roof trusses” (lines 10), “the assembly of the roof truss” (line 11), “an assembly of the roof truss” (line 13), “the assembly” (line 13), “the assembly” (line 15), “the assembly” (line 19), and “the manipulated assembly” (line 17, line 19 and line 20) are unclear since each of these limitations can have two different meanings (e.g., “the assembled unit of the roof truss(es)” (i.e., based on the definition of “assembly”: “a unit consisting of components that have been fitted together”) or “the assembling of the roof truss(es)” (i.e., based on the definition of “assembly”: “the action of fitting the component parts of a machine or other object”) ).  Clarification is necessary.
“the roof truss” (line 13) lacks proper antecedent basis.
“an assembly of the roof truss” (line 13) lacks proper antecedent basis since “the assembly of the roof trusses” is previously recited in line 10.
lines 13-14 recite, “formulating, an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof truss”; however, it is unclear how the assembly of the roof truss can be formulated if the assembly is a predetermined organization of the roof truss (i.e., if the assembly is “predetermined”, how can it be “formulated”?);  Clarification is required. 
it is unclear whether “to manipulate the assembly” (line 19) refers to manipulating “an assembly” (line 1), manipulating “the assembly of the roof truss (line 10) or manipulating “the assembly of the roof truss” (line 11).  An assembly of roof trusses is different than an assembly of a roof truss, one being an assembly of multiple roof trusses the other being an assembly of the members forming a roof truss (perhaps referring to “a set of roof truss members” recited in line 9?).  Clarification is required. 
“the shipping vessel” (line 16) lacks proper antecedent basis.
“the limitations of the shipping vessel” (line 20) lacks proper antecedent basis.
Appropriate correction is required.
  	Claim 16 is objected to because of the following informalities: 
“the assembly process” (line 2) lacks proper antecedent basis.
“an assembly process” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 17 objected to because of the following informalities:  it is unclear whether “the manipulated assembly” (line 1) is referring to “the assembly of the roof trusses” (line 10 of claim 15) or “an assembly of the roof truss” (line 13 of claim 15).   Clarification and/or appropriate correction is required.
	Claim 19 is objected to because of the following informalities:  “the positioning” (line 2) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 20 is objected to because of the following informalities:  
“the fastening locations” (line 2) lacks proper antecedent basis. 
“the interacting members” (line 2) lacks proper antecedent basis.
it is unclear whether “the interacting members” (line 2) refers to “roof truss members” (line 12 of claim 15) or “reinforcement members” (line 2 of claim 18 and/or line 2 of claim 19).
Appropriate correction is required. 
 Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/832,745 in view of ZHANG et al. (U.S. Patent Application Publication 2010/0024318)   
 	The claims of the current application are identical to the claims of copending Application No. 16/832,745 except that every instance of the claim elements “wall panel” or “wall panels” in the copending application has been respectively replaced with “roof truss” or “roof trusses” in the claims of the current application.  Thus, the instant application and the copending application essentially claim different intended uses of the same invention, the instant application claiming the same invention being used for generating assemblies of roof trusses rather than generating assemblies of wall panels, as claimed in the copending application.
 	ZHANG et al., which discloses a method and system that is very similar to the claimed invention(s), teaches that the method and/or system can be equally well applied to either generating assemblies of roof trusses (as per the instant application) and/or generating assemblies of wall panels (as per the copending application) (e.g., see ¶ [0036] of ZHANG et al; ¶ [0036]: “This invention may be utilized to realize the customized building designs, fabrication, constructions and business operations and to form whole sets of customized all-functional framed structures, building elements and assemblies, as well as various well-assorted functional connectors. Most of the mentioned building elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses, comprising wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc. wherein some components may be pre-assembled with one or more facilities, such as cold and hot water supply facilities and fittings, gas facilities and fittings, drainage and sewage facilities and fittings, power system and fittings, communication system and fittings, security system and fittings, multimedia system and fittings, windows and doors, etc. The mentioned building elements and assemblies are container transportable.”).
 	Thus, the claims of the instant application are essentially directed to the same invention as the claims of the copending application, the only difference being that in the instant application the claimed intended use is for generating assemblies of roof trusses while in the copending application the claimed intended use is for generating assemblies of wall panels, which, to one of ordinary skill in the art, and as taught by ZHANG et al., are obvious variants of one another.
 	This is a provisional nonstatutory double patenting rejection.
 Claim Rejections – 35 USC § 103
  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1,  8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2010/0024318, hereinafter “ZHANG”) in view of BRAND (US 2020/0310382).
	Regarding claim 1, ZHANG discloses a computer method (¶ [0003]: “a computerized prefab architect design (CPAD) system”), comprising: 
 	analyzing (¶ [0004]: “integrating”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”;  ¶ [0004]: “computer controlled fabrication system”;   ¶ [0039]: “the computer system”;  ¶ [0050]: “computer controlled fabrication system for all-functional prefab framed buildings comprises: an interactive selection system (ISS), a computerized prefab architect design (CPAD) system, an intelligent manufacture management system and manufacture dispatch system (IMMS & MDS), and a product service system (PSS).”  ¶ [0051]: “processed by computer controlled equipment”), a building model (¶ [0004]: “floor plans;”  ¶ [0009]: “floor plans”  ¶ [0038]: “FIG. 1 illustrates a floor plan of a building”;  ¶ [0049]: “three dimensional frame-structured buildings”; ¶ [0054]: “the assembly drawing”) (¶ [0004]: “an integrating device for integrating customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts and structure/strength parameters into an assembly drawing;”  ¶ [0009]: “a computerized prefab architect design (CPAD) system comprising: [0010] an integrating device for integrating customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts and structure/strength parameters into an assembly drawing;”  ¶ [0054]: “The mentioned data, comprising floor plans, layouts of plumbing system, layouts of electricity wiring, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system, and parameters of structural strength, etc., is input into the CPAD system and integrated into assembly drawings by the integrating device 32.”  ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing.”), 
wherein a set of roof trusses (¶ [0049]: “flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc.”) are isolated (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses,”  ¶ [0054]: “each part is assigned to an exclusively specified identification mark in all drawings,”) from other assemblies (e.g., ¶ [0005]: “segments and layouts of plumbing, wiring and jointers”) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”   ¶ [0049]: “three dimensional frame-structured buildings are properly divided into two dimensional constructional elements and assemblies with smaller thickness, so that whole sets of container transportable all-functional frame-structure constructional elements and assemblies and various well-assorted functional connectors can be precisely customized at factories as required. Most of the mentioned elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses. The mentioned elements and assemblies may comprise wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., wherein some components may be pre-attached with one or more facilities, such as cold/hot water supply facilities and fittings, gas facilities and fittings, drainage and sewage facilities and fittings, power system and fittings, communication system and fittings, security system and fittings, multimedia system and fittings, and windows and doors, etc.”   ¶ [0054]: “The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33.”   ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories.”  NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.); 
 	processing (¶ [0039]: “transformed from FIG. 1”), by at least one processor (¶ [0039]: “the computer system”), a first set of data (¶ [0039]: “a schematic view in a CAD format readable by the computer system and transformed from FIG. 1;”  ¶ [0038]: “FIG. 1 illustrates a floor plan of a building”;  ¶ [0057]: “an assembly drawing”) associated with (¶ [0039]: “transformed from”) the coordinates of the roof trusses (i.e., the corresponding coordinates of elements of the ¶ [0038]: “floor plan of a building” in FIG. 1 and/or elements of the “schematic view in a CAD format readable by the computer system” in FIG. 2) (¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing.”  NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.); 
 	processing (¶ [0051]: “CPAD performs custom design”), by at least one processor (¶ [0050]: “computerized prefab architect design (CPAD) system”), a second set of data (¶ [0051]: “data required for building design such as floor plan, elevation plan, section plan and other technical specification”) associated with the assembly (e.g., “fabrication”) of the roof trusses (¶ [0051]: “to generate electronic files for fabrication such as” … “electronic guide display files including instruction documents for fabrication” … “and CAM files”; ¶ [0049]: “The mentioned elements and assemblies may comprise wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc.”) (¶ [0051]: “when a certain building design is decided on the ERP platform, the business cooperative partners only need to provide to the manufactures data required for building design such as floor plan, elevation plan, section plan and other technical specification for acknowledgement in both parties, and the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  NOTE:  In other words, the fabrication and assembly drawings are generated based on the CAD data generated from the floor plan data, and, as such, the floor plan data is associated with fabrication and assembly drawings used by the production lines to fabricate the building elements and assemblies.  Thus, the floor plans are associated with the fabrication and assembly of the roof trusses.  ¶ [0049]: “three dimensional frame-structured buildings are properly divided into two dimensional constructional elements and assemblies with smaller thickness, so that whole sets of container transportable all-functional frame-structure constructional elements and assemblies and various well-assorted functional connectors can be precisely customized at factories as required.  Most of the mentioned elements and assemblies are panel like components and some others are structural components such as polygonal frames and trusses. The mentioned elements and assemblies may comprise wall panels, flooring panels, ceiling panels, beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., wherein some components may be pre-attached with one or more facilities, such as cold/hot water supply facilities and fittings, gas facilities and fittings, drainage and sewage facilities and fittings, power system and fittings, communication system and fittings, security system and fittings, multimedia system and fittings, and windows and doors, etc. Because of the utilization of the mentioned computer controlled system in fabrication, the building elements, assemblies and parts of this framed building system are more precise compared with the traditional ones, the traditional on-site construction work can be significantly reduced, and the prefab building elements, assemblies and functional connectors can be mechanically assembled into an usable building by utilizing general mechanical fasteners and auxiliary materials.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including any roof trusses.); 
 	creating, by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system” ), a set of data (¶ [0055]: “fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated”;  ¶ [0057]: “At Step S43, the system generates a polygon stencil for components”;  and/or  ¶ [0057]: “At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”) 
 associated with the assembly (¶ [0051]: “fabrication”, ¶ [0057]: “in accordance with requirements for the fabrication”) of the roof truss (¶ [0055]: “The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files”) 
 and the coordinates of a set of roof truss members (¶ [0055]: “The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.” ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files.”) (¶ [0006]: “generating a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances;”  ¶ [0054]: “After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates. The mentioned functional boards may comprise, for example, structural boards, covering boards, waterproofing layer, thermal insulation layer and interior and exterior finishing layers.”   ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”   ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files, and/or attached facilities of said functional accessories are pre-processed based on said electronic guide display.”  ¶ [0061]: “At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including any roof trusses.); 
 	formulating (¶ [0061]: “loading plans generated by the CPAD system.”), by at least one processor (¶ [0003]: “a computerized prefab architect design (CPAD) system”;  ¶ [0061]: “loading plans generated by the CPAD system.”), an assembly of the roof truss (e.g., ¶ [0007]: “container loading plans”; ¶ [0057]: “container loading plans”;  ¶ [0061]: “loading plans generated by the CPAD system.”  NOTE:  In other words, how each roof truss is loaded (i.e., “assembled”) in the shipping container is generated (i.e., “formulated”) by the CPAD system.) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0051]: “when a certain building design is decided on the ERP platform, the business cooperative partners only need to provide to the manufactures data required for building design such as floor plan, elevation plan, section plan and other technical specification for acknowledgement in both parties, and the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0057]: “At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0059]: “As illustrated in FIG. 5, precise fabrication, correct loading and transportation, and quick assembly on building site of a customer selected building”;  ¶ [0059]: “The pre-processing device 53 CAM pre-processes precise parts and components utilizing the CAM files that are transmitted through Intranet to the specified equipment, and/or functional accessories of attached facilities in accordance with the electronic guide display. By the dispatching apparatus 54, materials, pre-processed parts and components and functional accessories of attached facilities are precisely dispatched to corresponding work stations in the pre-processing and assembly lines in accordance with the bills of materials output from the CPAD that are linked with the warehouses and materials supply, and the electronic guide display for the pre-processing is transmitted to the work stations wherein instructions are given to guide operations such as cutting of pipes, wires and boards, etc.; and by the assembling device 55, the electronic guide display for assembly is transmitted to the work stations wherein instructions are given to guide operations to complete the compound building elements, assemblies and functional accessories, including making up frames, mounting boards on the frames, assembling various functional accessories and attachments such as windows and doors, pipes and wires, etc., and to load them into containers in accordance with the loading plan generated by the mentioned CPAD system. Connecting points and locating points of the components are precisely designed by the CPAD system and fabricated by digital controlled equipment so that precise location and assembly on building site are guaranteed. All finished and semifinished building elements, assemblies and functional accessories generated in the pre-processing and assembling process are controlled and checked by bar codes so that the correctness of manufacturing is assured.”   ¶ [0061]: “At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including any roof trusses.),
 wherein the assembly is a predetermined organization of the roof trusses (e.g., ¶ [0007]: “container loading plans”; ¶ [0057]: “container loading plans”) based on the first set of data (e.g., ¶ [0039]: “a schematic view in a CAD format readable by the computer system”;  ¶ [0057]: “assembly drawing”) and the second set of data (e.g., ¶ [0051]: “data required for building design such as floor plan, elevation plan, section plan and other technical specification”) (¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc. Furthermore, layouts of plumbing, electricity wiring, gas facilities and fittings, communication cabling, security system and multimedia system are automatically integrated into the said fabrication and assembly drawings for the building elements and assemblies in accordance with their functions in the building, and drawings for material cuttings are generated accordingly for the fabrication process.”  ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing. At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0059]: “As illustrated in FIG. 5, precise fabrication, correct loading and transportation, and quick assembly on building site of a customer selected building is guaranteed by the IMMS & MDS. In accordance with production orders, through Intranet, the results of detailed design for fabrication are imported by IMMS & MDS for making production plan and the replacing device 51 replaces default specifications with customer selected individualized specifications; and then the planning device 52 generates dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations, etc.   The pre-processing device 53 CAM pre-processes precise parts and components utilizing the CAM files that are transmitted through Intranet to the specified equipment, and/or functional accessories of attached facilities in accordance with the electronic guide display. By the dispatching apparatus 54, materials, pre-processed parts and components and functional accessories of attached facilities are precisely dispatched to corresponding work stations in the pre-processing and assembly lines in accordance with the bills of materials output from the CPAD that are linked with the warehouses and materials supply, and the electronic guide display for the pre-processing is transmitted to the work stations wherein instructions are given to guide operations such as cutting of pipes, wires and boards, etc.; and by the assembling device 55, the electronic guide display for assembly is transmitted to the work stations wherein instructions are given to guide operations to complete the compound building elements, assemblies and functional accessories, including making up frames, mounting boards on the frames, assembling various functional accessories and attachments such as windows and doors, pipes and wires, etc., and to load them into containers in accordance with the loading plan generated by the mentioned CPAD system. Connecting points and locating points of the components are precisely designed by the CPAD system and fabricated by digital controlled equipment so that precise location and assembly on building site are guaranteed. All finished and semifinished building elements, assemblies and functional accessories generated in the pre-processing and assembling process are controlled and checked by bar codes so that the correctness of manufacturing is assured.”  ¶ [0061]: “As illustrated in FIG. 6, at Step 61, default specifications are replaced with customer selected individualized specifications.  At Step 62, dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations is generated. At Step 63, precise parts and components are CAM pre-processed based on said CAM files, and/or attached facilities of said functional accessories are pre-processed based on said electronic guide display. At Step 64, materials, pre-processed parts and components and the attached facilities of said functional accessories are dispatched to corresponding work stations in accordance with said list of materials. At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”   NOTE: As is shown in the flow charts of FIG. 4 and/or FIG. 6, each of the processes begin with generating assembly drawings (i.e., schematics in a CAD format, FIG. 2) from a floor plan (FIG. 1), i.e., Step S42 in FIG. 4 and/or Step S61 in FIG. 6.  Thus, the subsequent steps of the flow diagrams, including generating the loading plans in Step S44 and the loading according to loading plans of CPAD in Step S66, depend on (or, are based on) the floor plan data and the data of the CAD format assembly drawings input and/or generated in steps S42 and/or S61.   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.); 
 	calculating (¶ [0005]: “dividing”; ¶ [0054]: “the building is divided”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”), the assembly (¶ [0054]: “assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33.”;  ¶ [0057]: “the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers”) based on a set of limitations (¶ [0057]: “segmentation based on a loading size of a shipping container,“ ¶ [0057]: “requirements for convenient on-site work and flexible assembly lines at factories” ) (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.” ¶ [0054]: “The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33. After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.),
  	wherein the limitations are based on the shipping vessel (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “segmentation based on a loading size of a shipping container,”   ¶ [0019]: “an assembling device for assembling said polygon stencil in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”  ¶ [0057]: “segmentation based on a loading size of a shipping container,”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.); 
 	manipulating ¶ [0054]: “make corresponding modifications based on the change”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”), the assembly (¶ [0054]: “assemblies and layouts”;  ¶ [0057]: “segments and layouts”) (¶ [0054]: “As shown in FIG. 3, this CPAD system is a network-based CAD cooperating design system, comprising a CAD software based on Intranet and an external database 31 independent of the CAD software. By this CPAD system, data is synchronized, whenever there is a change in the assembly drawing, the system may make corresponding modifications based on the change and make accurate and quick modification to the whole product. Additionally, whenever there is a configuration option selected or disabled, there is an update of the part vault of CAD system without a need of rearrangement of parts in the CAD drawing, thus compatibility is automatically achieved and each part is assigned to an exclusively specified identification mark in all drawings, as a result, checking time is reduced. The mentioned data, comprising floor plans, layouts of plumbing system, layouts of electricity wiring, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system, and parameters of structural strength, etc., is input into the CPAD system and integrated into assembly drawings by the integrating device 32. The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33. After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates. The mentioned functional boards may comprise, for example, structural boards, covering boards, waterproofing layer, thermal insulation layer and interior and exterior finishing layers. The mentioned attached functional facilities may comprise, for example, windows, doors, plumbing, wiring and sockets, etc. The system extracts data on required materials from the database. Finally, the data are output by the outputting device 35, including detailed bills of materials, electronic guide displays, CAM files, loading plans and assembly drawings for on-site work, etc.”  ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”    ¶ [0057]: “At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  NOTE: Thus, when changes are made in the assembly drawing (i.e., the CAD formatted schematic),  the process of forming segments and layouts of roof trusses may be performed again to update the segments and layouts of roof trusses affected by the changes, thereby forming modified roof truss segments and layouts, i.e., manipulated roof truss assemblies.  Similarly, if the updated segmentation of the roof trusses results in modified roof truss segments, the automatically generated fabrication and assembly drawings for production lines to fabricate building elements and assemblies for the modified roof truss segments will likewise be modified accordingly, i.e., the elements comprising the roof truss assemblies will also be updated.   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.),
 wherein the manipulated assembly (¶ [0054]: “whenever there is a change in the assembly drawing, the system may make corresponding modifications based on the change and make accurate and quick modification to the whole product”.  NOTE: Thus, a relevant change in the assembly drawing  will cause the process of FIG. 4 to be reiterated to form updated roof truss segments and corresponding updated roof truss assemblies, thereby resulting in modified (i.e., manipulated) assembled roof trusses and/or roof truss assemblies.) is within the limitations of the shipping vessel (¶ [0005]: “a dividing device for forming segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories;”  ¶ [0011]: “segmentation based on a loading size of a shipping container,”   ¶ [0019]: “an assembling device for assembling said polygon stencil in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading.”  ¶ [0057]: “segmentation based on a loading size of a shipping container,”   NOTE: When a change in the assembly drawing causes the process of FIG. 4 to be reperformed so that roof truss segmentation step S42 forms modified (i.e., updated) roof truss segments and assemblies of the roof trusses, those modified roof truss segments and/or assemblies will also be based on a loading size of a shipping container.   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.); and 
 	generating (¶ [0051]: “generate electronic files for fabrication”), by at least one processor (¶ [0003]: “computerized prefab architect design (CPAD) system”), a graphical representation (¶ [0051]: “electronic guide display files including instruction documents for fabrication and container loading,”   ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “electronic guide displays” and/or “assembly drawings”) of the manipulated assembly (e.g., modified roof truss segments and roof truss assemblies resulting from a change in the assembly drawing; As per ¶ [0054], ¶ [0055] and ¶ [0057], a relevant change in the building assembly drawing will cause the process of FIG. 4 to be reiterated to form updated roof truss segments and layouts as well as correspondingly-updated automatically-generated drawings for the fabrication and assembly of the roof trusses, thereby resulting in modified (i.e., manipulated) roof trusses and roof truss assemblies.) (¶ [0051]: “the CPAD performs custom design including strength calculation on the building according to the local construction code of the business cooperative partner to generate electronic files for fabrication such as JIT logistics, container loading plan, bill of materials, electronic guide display files including instruction documents for fabrication and container loading, and CAM files, etc.”  ¶ [0055]:”fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.),
 wherein the graphical representation (¶ [0051]: “electronic guide display files”) includes a procedure (¶ [0051]: “instruction”) for the manipulated assembly and the roof trusses (¶ [0051]: “electronic guide display files including instruction documents for fabrication and container loading,”  ¶ [0055]: “fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.”  ¶ [0057]: “electronic guide displays” and/or “assembly drawings”) (¶ [0007]: “an outputting device for forming data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencil.” ¶ [0054]: “Finally, the data are output by the outputting device 35, including detailed bills of materials, electronic guide displays, CAM files, loading plans and assembly drawings for on-site work, etc.”   NOTE:  As clearly disclosed in at least paragraph [0049], wall panels, flooring panels, ceiling panels beams, joists, ring beams, lattice beams, roof trusses and roof panels, etc., are all elements and assemblies produced by the method and/or system taught by ZHANG, and, as such, one of ordinary skill in the art would understand that all of the steps of the process implemented by the disclosed system/method apply equally well to the design and fabrication to any of the elements and assemblies including roof trusses.).
 	ZHANG fails to explicitly disclose: “a first set of data associated with the coordinates of the roof trusses.”
  	However, as applied above, ZHANG discloses the first set of data is data of a schematic view in a CAD format (¶ [0039]: “a schematic view in a CAD format readable by the computer system and transformed from FIG. 1;”  ¶ [0038]: “FIG. 1 illustrates a floor plan of a building”;  ¶ [0057]: “an assembly drawing”;  ¶ [0054]:p “As shown in FIG. 3, this CPAD system is a network-based CAD cooperating design system, comprising a CAD software based on Intranet and an external database 31 independent of the CAD software. By this CPAD system, data is synchronized, whenever there is a change in the assembly drawing, the system may make corresponding modifications based on the change and make accurate and quick modification to the whole product. Additionally, whenever there is a configuration option selected or disabled, there is an update of the part vault of CAD system without a need of rearrangement of parts in the CAD drawing, thus compatibility is automatically achieved and each part is assigned to an exclusively specified identification mark in all drawings, as a result, checking time is reduced. The mentioned data, comprising floor plans, layouts of plumbing system, layouts of electricity wiring, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system, and parameters of structural strength, etc., is input into the CPAD system and integrated into assembly drawings by the integrating device 32. The mentioned assemblies and layouts of wall panels, flooring/ceiling panels, roof panels and layouts of roof trusses, as well as the segments and layouts of plumbing, wiring and cabling and jointers are formed by the dividing device 33. After the building is divided, stencils provided with polygons are generated by the generating device 34. The mentioned stencils are utilized by the CPAD system to generate frames, functional boards to be mounted onto the frames and various attached functional facilitates. The mentioned functional boards may comprise, for example, structural boards, covering boards, waterproofing layer, thermal insulation layer and interior and exterior finishing layers. The mentioned attached functional facilities may comprise, for example, windows, doors, plumbing, wiring and sockets, etc. The system extracts data on required materials from the database. Finally, the data are output by the outputting device 35, including detailed bills of materials, electronic guide displays, CAM files, loading plans and assembly drawings for on-site work, etc.”  ¶ [0055]: “In the CPAD system, floor plans as illustrated in FIG. 1 are transformed by designers 30 into the system-readable CAD format as illustrated in FIG. 2, and fabrication and assembly drawings for production lines to fabricate building elements and assemblies are automatically generated. The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc. Furthermore, layouts of plumbing, electricity wiring, gas facilities and fittings, communication cabling, security system and multimedia system are automatically integrated into the said fabrication and assembly drawings for the building elements and assemblies in accordance with their functions in the building, and drawings for material cuttings are generated accordingly for the fabrication process.”   ¶ [0057]: “As illustrated in FIG. 4, at Step S41, the system integrates customer acknowledged building design elements including floor plans, plumbing layouts, electricity wiring layouts, layouts of electric appliances and fittings, layouts of sanitary appliances and fixtures, layouts of air conditioning system and structure/strength parameters into an assembly drawing. At Step S42, the system forms segments and layouts of wall panels, floor/ceiling panels and roof panels, layouts of roof trusses, and segments and layouts of plumbing, wiring and jointers in accordance with a segmentation rule for buildings comprising a local building specification, segmentation based on a loading size of a shipping container, strength and structural requirements of buildings, requirements for convenient on-site work and flexible assembly lines at factories. At Step S43, the system generates a polygon stencil for components of the prefab architect based on said segments and layouts, said stencil including building frames, functional boards to be mounted onto the frames and functional accessories and appliances and the stencils includes for example stencils of frames, plumbing layouts, electricity wiring layouts, gas facilities arrangements, communication cabling, security and multimedia layouts and appliances arrangements. At Step S44, the system forms data including a list of materials, an electronic guide display, CAM files, container loading plans and assembly drawings for on-site work in accordance with requirements for the fabrication in said stencils.”  ¶ [0059]: “the planning device 52 generates dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations, etc. The pre-processing device 53 CAM pre-processes precise parts and components utilizing the CAM files that are transmitted through Intranet to the specified equipment, and/or functional accessories of attached facilities in accordance with the electronic guide display.”  ¶ [0061]: “At Step 63, precise parts and components are CAM pre-processed based on said CAM files, and/or attached facilities of said functional accessories are pre-processed based on said electronic guide display. At Step 64, materials, pre-processed parts and components and the attached facilities of said functional accessories are dispatched to corresponding work stations in accordance with said list of materials. At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”). 
 	Although arguably inherent in ZHANG’s system, ZHANG is silent as to the schematic view in a CAD format of the frame-structured building being “associated with the coordinates of the roof trusses” (i.e., the corresponding coordinates of elements of the ¶ [0038]: “floor plan of a building” in FIG. 1 and/or elements of the “schematic view in a CAD format readable by the computer system” in FIG. 2).  
 	However, a CAD formatted schematic of a frame-structured building including roof trusses nevertheless includes coordinates associated with the roof trusses since the inter-related locations all of the elements of the frame-structured building in the CAD format schematic must be spatially referenced to one another in a common coordinate system, such a cartesian coordinate system. 
 	For instance, BRAND teaches that CAD/CAM data includes coordinates of all of the elements of the CAD model (¶ [0028]: “A computer-aided manufacturing (CAM) system is used to control machine tools of a numerical control (CNC) machine (or referred to as a numerical control (NC) machine). The CNC machine performs manufacturing processes for a workpiece of material, such as metal, plastic, wood ceramic, composite materials. The machine tools include drills, boring tools, lathes, and milling tools. For instance, a contour milling process is used for shaping the surface of a workpiece according to code data generated and transmitted by the CAM system.”  ¶ [0031]: “In a standard machining process, a CAM system generates poly line tool paths on the surface of a workpiece based on very high precision CAD data (design data) provided by a CAD system. A poly line is a sequence of line segments defined on a sequence of waypoints.”  ¶ [0033]: “One of the main concerns in contour machining is minimizing measures of surface error such as surface roughness. An overlooked cause of surface errors is the fact that the machine's internal coordinate system is orders of magnitude coarser than the coordinate system used to specify the target surface in the CAD model.”  ¶ [0035]: “FIG. 1A shows a data flow from a CAD system (not shown) to a CNC machine 130 via a CAM system 110 according to a related art. The CAM system 110 receives CAD model data 10 from the CAD system and generates and control code 115 based on the CAD model data 10 and transmits the control code 115 to the CNC machine 130 to control a machine tool of the CNC machine 130 so that the CNC machine 130 manufacturers a product from a workpiece according to the control-code 115 of the CAM 130. The control code 115 provides a sequence of workpiece or workspace coordinates that are used to specify tool paths of the tool of the CNC machine 130. The control code 115 can be referred to as a numerical control (NC) program language, typically G-code or RS-274.”  ¶ [0047]: “FIG. 3 is an example illustrating a designed shape of a workpiece 300 with a contour milling tool path 305 of a contour milling process of the CNC machine 130, according to some embodiments of the present invention. The toolpath 305 is a typically a poly line consisting of a sequence of coordinates joined by line segments. The coordinates are typically defined in a workpiece or workspace coordinate system 320, which has far less precision than the CAD or CAM coordinate systems, and sometimes more precision than the motion controller's internal coordinate system. The toolpath 305 is typically composed of several parallel passes 310 that are separated by pitches determined by the CAM system 130.”   ¶ [0048]: “According to embodiments of the present invention, each pass of the tool path 305 will be specified in a high precision coordinate system and optimally converted to a sequence of points in the motion controller's internal coordinate system.”). 
  	Thus, as per the teaching of BRAND, one of ordinary skill in the art would understand that the CAD/CAM data for the frame-structured building disclosed by ZHANG would include coordinates of the roof trusses included in the CAD schematic of the frame-structured building.
   	Similarly, although arguably inherent in ZHANG’s disclosure, ZHANG fails to explicitly disclose: “creating, by at least one processor, a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members.”
 	However, ZHANG does disclose that CAM files are used to manufacture the parts and components of the frame-structured building (¶ [0055]: “The said drawings may comprise those for the fabrication and assembly of sandwiched (multilayered) components such as wall panels, ceiling panels, roof panels, flooring panels and ring beams, etc., and roof trusses and joists, etc.” ¶ [0061]: “At Step 62, dada including task lists for assembly and pre-process, a list of materials and a dispatch order to work stations is generated. At Step 63, precise parts and components are CAM pre-processed based on said CAM files.  At Step 64, materials, pre-processed parts and components and the attached facilities of said functional accessories are dispatched to corresponding work stations in accordance with said list of materials. At Step 65, said polygon stencil is assembled in accordance with said electronic guide display into all-functional prefab framed building components suitable for container loading. At Step S66, containers are loaded in accordance with the loading plans generated by the CPAD system.”).  
   	Thus, as per BRAND’s teaching, one of ordinary skill in the art would understand that ZHANG’s fabrication and assembly drawings and/or CAM files for manufacturing the parts and components of a roof truss also comprises a set of data associated with “the coordinates of a set of roof truss members,” i.e., coordinates of the parts and components of a roof truss in the CAD/CAM file data.   
 	Regarding claim 8, claim 8 is directed to a computer program product comprising one or more non-transitory computer-readable storage media storing instructions for implementing the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1. 
 	Regarding claim 15, claim 15 is directed to the computer system implementing the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1. 
    	Claims 2,  9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2010/0024318, hereinafter “ZHANG”) in view of BRAND (US 2020/0310382), further in view of WURMAN et al. (US 2014/0100769, hereinafter “WURMAN”).
 	Regarding claim 2 (depends on claim 1), whereas ZHANG may not be entirely explicit as to, WURMAN teaches:
 	simulating, by at least one processor, the assembly process of the roof truss (e.g., ¶ [0020]: “management module 15 may determine an optimal arrangement for packing the items into shipping containers 142.”), based on a disassembly of the assembly (e.g., ¶ [0020]: “Based on the optimal unpacking sequence”), wherein an assembly process is generated (e.g., ¶ [0020]: “administer and coordinate various tasks calculated to assemble inventory items 32 in the orders according to the optimal pack arrangement.”) (¶ [0020]: “In general, management module 15 manages the administration and coordination of the various elements of system 10 in order to fulfill orders received by system 10. Management module 15 may determine and/or obtain, for example, an optimal unpacking order at a remote facility. Based on the optimal unpacking sequence, management module 15 may determine an optimal arrangement for packing the items into shipping containers 142. Management module 15 may then administer and coordinate various tasks calculated to assemble inventory items 32 in the orders according to the optimal pack arrangement. In response to commands communicated by management module 15, mobile drive units 20 may transport inventory holders 30 and container holders 40 to various locations within inventory system 10, such as inventory stations 50. In some embodiments, inventory system 10 may arrange and fulfill orders received by inventory system 10 according to an optimal unpacking sequence at a remote facility.”  ¶ [0090]: “The order packing arrangement determined by management module 15 may, in some embodiments, include instructions for arranging inventory items 32 on shipping container 142. The order packing arrangement may additionally or alternatively include instructions for arranging multiple shipping containers 142. Management module 15 may, in some embodiments, provide instructions to an operator at inventory station 50 for arranging the sequence in which inventory items 32 are placed onto the shipping container 142. In some embodiments, management module 15 may instruct the operator how to orient each inventory item 32 as it is placed onto shipping container 142. For example, management module 15 may indicate a location on shipping container 142 to place inventory item 32 and/or may indicate a vertical and/or horizontal orientation of inventory item 32 when placed at the indicated location. As illustrated, inventory station 50 includes a display device 300 that displays an image of shipping container 142 as it is being assembled by the operator. In the illustrated embodiment, an image of inventory 32 is displayed on display device 300, along with an indication of where to place inventory item 32 and/or how inventory item 32 should be oriented on shipping container 142. It should be understood, however, that while a particular embodiment is illustrated in FIG. 5, management module 15 may provide instructions on arranging inventory items 32 at inventory station 50 in any appropriate manner. For example, management module 15 may provide instructions using any appropriate human-machine interface and/or may provide instructions to automated equipment at inventory station 50.”).
 	Thus, in order to obtain a more versatile and efficient system having the cumulative features and/or functionalities taught by ZHANG, BRAND and WURMAN, it would have been obvious to one of ordinary skill in the art to have modified the system taught by the combination of ZHANG and BRAND to incorporate generating an assembly process by simulating the assembly process of the roof truss based on a disassembly of the assembly, as taught by WURMAN.
 	Regarding claim 9 (depends on claim 8), claim 9 is directed to a computer program product comprising one or more non-transitory computer-readable storage media storing instructions for implementing the method of claim 2 and, as such, is rejected for the same reasons applied above in the rejection of claim 2. 
 	Regarding claim 16 (depends on claim 15), claim 16 is directed to the computer system implementing the method of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1. 
    	Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2010/0024318, hereinafter “ZHANG”) in view of BRAND (US 2020/0310382), further in view of WURMAN et al. (US 2014/0100769, hereinafter “WURMAN”), and still further in view of MISFUD et al. (US 2007/0260345, hereinafter “MISFUD”).
 	Regarding claim 3 (depends on claim 2), whereas ZHANG, BRAND and WURMAN may not be entirely explicit as to, MISFUD teaches:
 	processing, by at least one processor, the manipulated assembly to identify additional material  to reinforce the manipulated assembly for transportation (¶ [0047]: “at least one stabilizing element to releasably hold the plurality of prefabricated panels in a predetermined manner during transportation”; ¶ [0049]: “bundles can each include a stabilizing element”;  ¶ [0049]: “at least one protective element. The protective element may be configured to protect the plurality of prefabricated metal panels from damage during transportation”) (¶ [0038]: “A further aspect of the invention can include a method for designing an enclosure using prefabricated panels. The method can include the steps of receiving a design for a structure, creating a model of the structure including prefabricated cold form steel panels in response to the design, and generating, in response to the model, structural specifications for the prefabricated panels.”  ¶ [0039]: “In one embodiment, the method can further include the step of generating, in response to the structural specifications, a parts list for the prefabricated panels. The method can also further include the steps of manufacturing the prefabricated panels in accordance with the structural specifications and collecting the prefabricated panels and other parts for delivery. The collecting step can include organizing the panels in a specific order in accordance with the structural specifications to facilitate the ease and speed of assembly upon delivery to a construction site.”  ¶ [0047]: “Another aspect of the invention can include a kit for manufacturing a habitable enclosure using prefabricated panels. The kit can include a plurality of prefabricated metal panels, at least one stabilizing element to releasably hold the plurality of prefabricated panels in a predetermined manner during transportation, and assembly instructions for assembly of the plurality of panels into the habitable enclosure, wherein the plurality of prefabricated metal panels are organized in accordance with the assembly instructions during transportation in order to facilitate ease and speed of construction.”   ¶ [0049]: “In one embodiment, the plurality of prefabricated metal panels may be organized according to the order of use of the panels during construction. The plurality of prefabricated metal panels may be assembled into a plurality of bundles for transportation. This allows the kit to be transported on a number of transport vehicles, and/or be transported in stages. The plurality of bundles can each include a stabilizing element. The kit can further include at least one protective element. The protective element may be configured to protect the plurality of prefabricated metal panels from damage during transportation.” ¶ [0050]: “In one embodiment, The kit can further include a supporting element. The supporting element may be configured to support the kit during lifting and transporting. The supporting element may be configured to enable lifting of the kit by at least one of a crane and a forklift truck.” ¶ [0160]: “The process may further include collecting in the manufacturing facility the panels for delivery to a construction site for the structure (STEP 818). Other necessary parts may also be assembled for delivery. In one embodiment, panels are collected in the approximate order that they will be needed for assembly, to make construction that much more efficient. In one embodiment, the panels are collected in piles, so that they can be fastened together and loaded onto a truck. In one embodiment, the panels are collected in a manner that allows the panels to be moved, but not damaged. In one embodiment, the piles are made such that the panels to be used first are on the top, and the panels are in the pile in the order that they will be needed for construction. In one embodiment, manufacture of the panels in the manufacturing facility is accomplished such that the assembled panels can be piled in order.”  ¶ [0161]: “The process may further include transporting the panels to a construction site (STEP 820). Other parts may also be transported. This may be accomplished by ground transport (e.g., truck(s)), rail, air, or any other suitable transportation, although typically, it will be accomplished by truck. The panels, stacked and fastened as above, may be loaded onto a truck and driven to a site, where they may be unloaded and unfastened for construction.”  ¶ [0206]; “A shipping subsystem controls movement of panels through the loading and shipping process. A loading module may provide real-time information about the projects that are loaded. A display of each trailer may show the locations of the panels. A shipping module may display all unique loads shipped with date, time, and trailer number. It also may display panel count for the trailer.”).
 	Thus, in order to obtain a more versatile system having the cumulative features and/or functionalities taught by ZHANG, BRAND, WURMAN and MISFUD, it would have been obvious to one of ordinary skill in the art to have modified the system taught by the combination of ZHANG, BRAND and WURMAN so as to incorporate the functionality of processing the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation, as taught by MISFUD.
	Regarding claim 10, claim 10 is directed to a computer program product comprising one or more non-transitory computer-readable storage media storing instructions for implementing the method of claim 3 and, as such, is rejected for the same reasons applied above in the rejection of claim 3. 
 	Regarding claim 17, claim 17 is directed to the computer system implementing the method of claim 3 and, as such, is rejected for the same reasons applied above in the rejection of claim 3.
	Regarding claim 4 (depends on claim 3), MISFUD further teaches:
 	generating, by at least one processor, a set of reinforcement members to integrate into the manipulated assembly (¶ [0047]: “at least one stabilizing element to releasably hold the plurality of prefabricated panels in a predetermined manner during transportation”; ¶ [0049]: “bundles can each include a stabilizing element”;  ¶ [0049]: “at least one protective element. The protective element may be configured to protect the plurality of prefabricated metal panels from damage during transportation.”) (¶ [0038]: “A further aspect of the invention can include a method for designing an enclosure using prefabricated panels. The method can include the steps of receiving a design for a structure, creating a model of the structure including prefabricated cold form steel panels in response to the design, and generating, in response to the model, structural specifications for the prefabricated panels.”  ¶ [0039]: “In one embodiment, the method can further include the step of generating, in response to the structural specifications, a parts list for the prefabricated panels. The method can also further include the steps of manufacturing the prefabricated panels in accordance with the structural specifications and collecting the prefabricated panels and other parts for delivery. The collecting step can include organizing the panels in a specific order in accordance with the structural specifications to facilitate the ease and speed of assembly upon delivery to a construction site.”  ¶ [0047]: “Another aspect of the invention can include a kit for manufacturing a habitable enclosure using prefabricated panels. The kit can include a plurality of prefabricated metal panels, at least one stabilizing element to releasably hold the plurality of prefabricated panels in a predetermined manner during transportation, and assembly instructions for assembly of the plurality of panels into the habitable enclosure, wherein the plurality of prefabricated metal panels are organized in accordance with the assembly instructions during transportation in order to facilitate ease and speed of construction.”   ¶ [0049]: “In one embodiment, the plurality of prefabricated metal panels may be organized according to the order of use of the panels during construction. The plurality of prefabricated metal panels may be assembled into a plurality of bundles for transportation. This allows the kit to be transported on a number of transport vehicles, and/or be transported in stages. The plurality of bundles can each include a stabilizing element. The kit can further include at least one protective element. The protective element may be configured to protect the plurality of prefabricated metal panels from damage during transportation.” ¶ [0050]: “In one embodiment, The kit can further include a supporting element. The supporting element may be configured to support the kit during lifting and transporting. The supporting element may be configured to enable lifting of the kit by at least one of a crane and a forklift truck.” ¶ [0160]: “The process may further include collecting in the manufacturing facility the panels for delivery to a construction site for the structure (STEP 818). Other necessary parts may also be assembled for delivery. In one embodiment, panels are collected in the approximate order that they will be needed for assembly, to make construction that much more efficient. In one embodiment, the panels are collected in piles, so that they can be fastened together and loaded onto a truck. In one embodiment, the panels are collected in a manner that allows the panels to be moved, but not damaged. In one embodiment, the piles are made such that the panels to be used first are on the top, and the panels are in the pile in the order that they will be needed for construction. In one embodiment, manufacture of the panels in the manufacturing facility is accomplished such that the assembled panels can be piled in order.”  ¶ [0161]: “The process may further include transporting the panels to a construction site (STEP 820). Other parts may also be transported. This may be accomplished by ground transport (e.g., truck(s)), rail, air, or any other suitable transportation, although typically, it will be accomplished by truck. The panels, stacked and fastened as above, may be loaded onto a truck and driven to a site, where they may be unloaded and unfastened for construction.”  ¶ [0206]; “A shipping subsystem controls movement of panels through the loading and shipping process. A loading module may provide real-time information about the projects that are loaded. A display of each trailer may show the locations of the panels. A shipping module may display all unique loads shipped with date, time, and trailer number. It also may display panel count for the trailer.”).
	Regarding claim 11, claim 11 is directed to a computer program product comprising one or more non-transitory computer-readable storage media storing instructions for implementing the method of claim 4 and, as such, is rejected for the same reasons applied above in the rejection of claim 4. 
 	Regarding claim 18, claim 18 is directed to the computer system implementing the method of claim 4 and, as such, is rejected for the same reasons applied above in the rejection of claim 4.
 Allowable Subject Matter
  	Dependent claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome all claim objections, including objections to the base claim and any intervening claims. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  	
 Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	Normann et al. (US-5,557,537) discloses an automated method and apparatus for designing and editing a distribution system for a building.
 	Wakelam et al. (US-2005/0038636) discloses a computer-implemented building design and modeling system for creating instances of parametric objects in a spatial database, where each of the parametric objects represents a construction component of a structure to be modeled and includes a user interface for enabling a user to input design data for the parametric object. The instructions also include instructions for initiating assembly of the parametric objects to create a partial building model.
 	Blackmon (US-2005/0171790) discloses a construction project management system generates a computerized simulation model of a construction project based on data accessed in project databases. The system maps engineering data into constructible elements in the computerized simulation model based on manufacturing data and organizes the constructible elements by construction crafts, construction areas, and systems for testing and turnover.
 	Borne et al. (US-2006/0075718) discloses systems and methods for designing and manufacturing customized prefabricated buildings in optimized modules.
 	Reghetti et al. (US-2009/0273598) discloses apparatuses/systems for converting graphic objects representing two-dimensional beams or columns within a drawing into three-dimensional beams or columns by locating all attribute labels within the drawing containing beam or column information, locating all two-dimensional graphic objects corresponding to the attribute labels, converting the attribute labels to simple text without Unicode formatting, and converting each two-dimensional graphic object into a three-dimensional graphic object based on the corresponding simple text.
  	Heil (US-2011/0054652) discloses a method of building construction includes designing a building with software for execution on a computer such that an envelope of the building principally comprises expanded polystyrene foam panels, and the software is used to automatically generate a plan with reference numbers that identify substantially all the component pieces of the building.
 	HINSHAW et al. (US-2012/0066019) discloses a building material and workflow control system adapted to manage workflow associated with a building of a construction project at a job site.
 	Kohlhoff (US-2012/0130521) discloses a system wherein an assembly model is presented and a sequence of user selections identifying part models in the assembly model are received through a user interface. User selections can correspond to designations of parts to be removed from the modeled assembly during a disassembly of the assembly. Selected part models are removed from the displayed presentation in response to corresponding user selections. A disassembly order is generated including an ordered grouping of disassembly steps, each disassembly step corresponding to a user selection of a part model in the sequence of user selections. The disassembly steps are ordered based on an order of selection of the corresponding part models. The order of the disassembly order is reversed and an assembly order is generated for the assembly from the reversed disassembly order.
 	Rutt et al. (US-2012/0283868) discloses a system for generation of a plan for loading or unloading a variety of objects into a container.
 	Bumbalough et al. (US-2013/0080122) discloses a for providing a model map for workflow integration from concept to production. The apparatus may receive a file in a first format, produce a mapped file from the file in the first format, and provide for conversion of the mapped file from the mapped format to a second, different format.
 	Vanker et al. (US-2013/0185026) discloses a system for generating an architectural diagram describing an architectural layout of a building, wherein one or more walls of the building are designated as standardized structural walls, automatically positioning each of the standardized structural walls to a geometric grid, and mapping (or "placing"), using a computer, one or more of a plurality of standardized structural components, including standardized panels, standardized columns, and standardized trusses to coordinates of the geometric grid.
  	TAGUCHI et al. (US-2014/0121801) discloses an assembly sequence generating apparatus including a computer that has a display control unit (301) that causes a display unit to display a 3-D model; a setting unit (302) that, when parts included in the 3-D model displayed on the display unit are sequentially selected, sets the selected parts to not be displayed; and a storing unit (304) that stores to a memory unit, a reverse sequence of a sequence of the selection of the parts as an assembly sequence of the 3-D model.
 	Bumbalough et al. (US-2016/0210377) discloses a method for creating specific three-dimensional building information models and a construction document set, including elevation views, architectural documents, mechanical systems documents, etc. based on user-selected options from a master three-dimensional model element database.
 	Vanker et al. (US-2017/0098015) discloses a method and system for constructing and assembling buildings using panelized and modular structural system.
 	Casper (US-2018/0253807) discloses a system and method for providing on-demand customized and configurable structures in a highly efficient interlocking mechanism manner whereas a non to less-skilled abled bodied person with limited to no prior training can assemble a structure within a fraction of the time. The structures may be manufactured and packaged for shipment to a remote location and may be assembled using minimum labor and without special expertise.
 	Vanker et al. (US-2018/0260497) discloses a smart plan portal that may be used in conjunction with a computer aided design (CAD) software application module for building information modeling (BIM). The smart plan portal provides a library of predesigned elements that are presented for selection and placement for building design. Each placed element automatically integrates with adjacent elements and the overall building design. Based on the building design using the library of elements, structural components and equipment components are generated. Each component is associated with a digital identifier that is used to identify a number of attributes for the associated component.
 	Maxam et al. (US-2018/0300433) discloses a computer aided design (CAD) system provide a user interface comprising a wall drawing tool, a window module placement tool, a door unit placement tool, and a working area.
 	REJEB SFAR et al. (US-2019/0205485) discloses a computer-implemented method for generating a 3D model representing a building. The method comprises providing a 2D floor plan representing a layout of the building. The method also comprises determining a semantic segmentation of the 2D floor plan. The method also comprises determining the 3D model based on the semantic segmentation.
GUALTIERI (US-20200283245) discloses a load planning platform that generates a preliminary packing solution based on loading constraints for a three-dimensional container and parameters for a set of items to be loaded into the three-dimensional container, wherein the preliminary packing solution simulates placing unpacked items into the three-dimensional container according to one or more loading rules based on a sequence in which the set of items are to be unloaded from the three-dimensional container. The load planning platform generates a set of packing solutions by applying one or more available moves changing a simulated placement for one or more items in the set of items.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675